Citation Nr: 1723387	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-13 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of a facial trauma (claimed as TBI), to include headaches, anxiety, and tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1993 to July 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

Therefore, the Board has recharacterized the claim as shown on the title page.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009). 

Although additional evidence was received since the April 2015 supplemental statement of the case, that additional evidence is not pertinent to the issues decided herein; therefore, the Board may proceed to a decision without prejudice to the Veteran.  38 C.F.R. § 20.1304(c) (2016).


FINDINGS OF FACT

1.  The competent evidence of record does not reflect that the Veteran was diagnosed with a traumatic brain injury during the appeal period or in close proximity thereto.

2.  The competent evidence of record does not reflect that the Veteran's claimed headaches, anxiety, and tinnitus are causally related to his active service or to any event or injury therein, to include an assault.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a facial trauma, to include headaches, anxiety, and tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. § 5103 (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard November 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  VA obtained service treatment and post-service treatment records.  

The Veteran was provided with VA TBI and mental health examinations in June 2012.  The VA examiners completed clinical examinations, interviewed the Veteran, and reviewed his claim file.  The examiners' medical opinions were informed by sufficient facts, described the disabilities in sufficient detail, and included a clear medical explanation supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-305 (2008).  Neither the Veteran nor his representative objected to the adequacy of VA's duty to assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran seeks service connection for residuals of a traumatic brain injury (TBI) that he believes he suffered in service.  The Veteran contends that in a July 1994 assault, he was punched twice in the face and hit by an unknown object, resulting in a traumatic brain injury.  He has identified these residuals as headaches, anxiety, and tinnitus.  

Service treatment records demonstrate that the Veteran sustained facial trauma during service.  A July 1994 service treatment record confirms that the Veteran was treated for a post-assault nasal fracture with a deviated septum and frontal head ecchymosis.  No dizziness or any loss of consciousness was reported.  The neurologic examination was normal and a TBI was not diagnosed.  

At the outset, the Board notes that the Veteran does not have a current diagnosis of a TBI.  In June 2012, the Veteran was afforded VA TBI examination.  A VA examiner reviewed the claims file, interviewed the Veteran and conducted a neurological examination that included assessment of the TBI-related cognitive impairment and subjective symptoms.  Based upon his assessment, the examiner determined that the Veteran did not sustain a TBI in service, and that he was not currently suffering from such a disability.  The examiner explained that the July 1994 service treatment record showed that the Veteran sustained a deviated septum and a bruised forehead, but he did not have loss of consciousness, or any evidence of post-concussive symptomatology documented at the time of his injury.  

There is no other competent evidence in the Veteran's claims file reflecting a diagnosis of a TBI at any time since his July 1994 assault.  The post-service evidence of record, including VA and private treatment records, does not reflect any diagnoses of a TBI. 

Under certain circumstances, a lay person is competent to identify a simple medical condition.  However, to the extent the Veteran contends that he has a TBI, a diagnosis of this disability requires specialized medical knowledge or training that the Veteran has not been shown to possess.  A diagnosis of TBI is a complex medical question, unlike testimony as to varicose veins or flat feet, which are capable of direct observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As a TBI is not a simple medical condition, the Veteran is not competent to provide such a diagnosis to satisfy the service connection framework in this regard, namely a current disability.  As such, service connection for a TBI specifically, is not warranted.

Although the Veteran is not found to have a TBI as a result of any in-service trauma, the claim has been broadened to include a determination as to whether any of claimed headache, anxiety, and tinnitus symptoms are residuals of such trauma.  

The competent medical evidence of record demonstrates these symptoms are not casually related to the Veteran's in-service assault.  

With regard to the Veteran's claimed headaches, the June 2012 VA TBI examiner concluded that the headaches are less than likely related to the in-service facial trauma.  The rationale was that the Veteran's service treatment records indicate he was not treated for headaches in-service, and more importantly, the headaches are likely related to his overall pain syndrome of fibromyalgia, which is consistent with the post-service treatment records.  

With respect to tinnitus, the examiner determined that the Veteran does not have a diagnosis of tinnitus.  The examiner explained that the Veteran reported recurrent episodes of pulsatile ear pressure, rather than true tinnitus.  The examiner opined that while the etiology of this complaint is not known, it is not due to a TBI or any other neurologic condition related to service.   

With regard to the Veteran's claimed anxiety, the Veteran underwent a VA mental disorder examination in June 2012.  A VA examiner provided a diagnosis of depressive disorder and attention deficit disorder; he also determined that the Veteran did not have a diagnosed TBI.  Noted symptoms for the depressive disorder included anxiety.  The examiner indicated that aside from the Veteran's attention problems, the symptoms of the attention deficit disorder could not be differentiated from the depressive disorder and that all symptoms of psychological distress can be attributed to the Veteran's depressive disorder.  The examiner further noted that the anxiety is essentially a symptom of the Veteran's fibromyalgia and not a separate symptom resulting from the Veteran's in-service facial trauma.  

Although the post-service medical records reflect complaints and treatment for the claimed symptoms, the only competent medical opinions regarding causal nexus are from the VA examiners as discussed above.  There is no evidence that the examiners are not competent or credible.  As the opinions are supported by an extensive review of the records and a well-reasoned rationale, the Board finds that they are entitled to significant probative weight.  Nieves-Rodriguez, 22 Vet. App. 295.  Although tinnitus is a disability capable of lay observation, the Veteran's contentions are outweighed by the competent medical opinion from the June 2012 VA examiner.  

Furthermore, the Board notes that the Veteran's headache symptoms are a manifestation of his service-connected fibromyalgia.  The anxiety symptoms are a manifestation of his service-connected disability of depressive disorder.  Effective July 2012, the Veteran is service-connected for a disability characterized as depressive disorder, not otherwise specified with symptoms of attention problems (claimed as depression and anxiety) associated with fibromyalgia involving symptoms of widespread muscle pain and stiffness and headaches.  He is also service-connected for a disability characterized as fibromyalgia involving symptoms of widespread muscle pain and stiffness and headaches, excluding symptoms of depression and attention problems.  Thus, both symptoms of headaches and anxiety are already evaluated as part of other service-connected disabilities, for which the Veteran receives compensation.  To rate the same symptomatology separately under two identical diagnostic codes would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2016).

In summary, the evidence shows that the Veteran's claimed symptoms of headaches, anxiety, and tinnitus are not related to his in-service assault.  As the preponderance of the evidence is against the claim under the applicable theories of service connection, the benefit of the doubt standard of proof does not apply, and service connection is not warranted.  See 38 U.S.C.A. § 5107 (b) (West 2015); 38 C.F.R. § 3.102 (2016).  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for residuals of facial trauma (claimed as TBI), to include headaches, anxiety, and tinnitus, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


